               Case 2:21-cr-00010-JMY Document 1 Filed 01/21/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                    CRIMINAL NO. 21-

              v.                                            DATE FILED: January 21, 2021

NICHOLAS MARRERO                                            VIOLATION:
     a/k/a "Marcus Rivera"                                  18 U.S.C. § 922(g)(l)
                                                            (possession of a firearm by a felon - 1
                                                            count)
                                                            Notice of forfeiture

                                            INDICTMENT

                                             COUNT ONE

THE GRAND JURY CHARGES THAT:

              On or about September 6, 2019, in Philadelphia, in the Eastern District of Pennsylvania,

defendant

                                      NICHOLAS MARRERO,
                                       a/k/a "Marcus Rivera,"

knowing he had previously been convicted in a court of the Commonwealth of Pennsylvania of a crime

punishable by imprisonment for a term exceeding one year, knowingly possessed a firearm, that is, a

SCCY, Model CPX2, 9mm semi-automatic pistol, bearing serial number 662121, loaded with 12 live

rounds of 9mm ammunition, and the firearm was in and affecting interstate commerce.

              In violation of Title 18, United States Code, Section 922(g)(l ).
                Case 2:21-cr-00010-JMY Document 1 Filed 01/21/21 Page 2 of 2




                                       NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result of the violation of Title 18, United States Code, Section 922(g)(l ), set forth in

this indictment, defendant

                                         NICHOLAS MARRERO
                                          a/k/a "Marcus Rivera"

shall forfeit to the United States of America, the firearm and ammunition involved in the commission of

this offense, including, but not limited to:

                         1.    a SCCY, Model CPX2, 9mm semi-automatic pistol, bearing serial

number 662121, and

                         2.    12 live rounds of9mm ammunition.

               All pursuant to Title 28, United States Code, Section 2461(c), and Title 18, United States

Code, Section 924( d).




                                                      A TRUE BILL:




                                                      FO�




��
United States Attorney




                                                     2
